                         IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO


EDWARDO BALDERRAMA,

         Plaintiff,

vs.                                             Cause No.: 18-CV-00134 KRS/GBW

The CITY OF ALAMOGORDO and
MARGARET PALUCH, individually
and in her official capacity as acting
City Manager for the City of Alamogordo,

         Defendants.

              STIPULATED ORDER FOR FURTHER EXTENSION OF TIME
           TO FILE PLAINTIFF’S RESPONSE TO DEFENDANTS MOTION FOR
                         SUMMARY JUDGMENT [DOC. 39]

         THIS MATTER having come before the stipulation of the parties through counsel and

the Court being otherwise advised in the premises;

      THE COURT FINDS:

      1. This Court previously entered its order staying the time for Plaintiff to respond to

         Defendants’ Motion for Summary Judgment in order to afford Plaintiff the opportunity to

         take the deposition of a party. That deposition has been noticed but not taken.

      2. Due to a subsequent discovery dispute, the deposition was cancelled until the Managing

         Magistrate entered a further order.

      3. After receiving the Court’s order allowing Plaintiff to proceed, the remaining deposition

         will be taken on February 1, 2019.

      4. Under the circumstances stated the motion is well taken.

         IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED by the Court
that the time for Plaintiff to respond to Defendants’ Motion for Summary Judgment is extended

until February 22, 2019.



                                                   _____________________________
                                                   KEVIN R. SWEAZEA
                                                   United States Magistrate Judge
                                                   Presiding by consent
